Exhibit 10.10

AMENDED AND RESTATED DIRECTOR NOMINATION AGREEMENT

THIS AMENDED AND RESTATED DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is
made and entered into as of September 1, 2020, by and among Jamf Holding Corp.,
a Delaware corporation (the “Company”), Vista Equity Partners Fund VI, L.P.,
Vista Equity Partners Fund VI-A, L.P., VEPF VI FAF, L.P., VEPF VI Co-Invest 1,
L.P., Vista Co-Invest Fund 2017-1, L.P. (collectively referred to herein as the
“Vista Funds”) and VEP Group, LLC (“VEP Group” and, together with the Vista
Funds and their Affiliates (as defined herein), “Vista” and each entity, a
“Vista Entity”).

WHEREAS, the Company, the Vista Funds and VEP Group entered into that certain
Director Nomination Agreement (the “Prior DNA”), dated as of July 24, 2020 in
connection with the Company’s initial public offering of shares of its common
stock, par value $0.001 per share (the “Common Stock”), which closed on July 24,
2020 (the “Effective Date”);

WHEREAS, the Company, the Vista Funds and VEP Group desire to amend and restate
the Prior DNA;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

1. Board Nomination Rights.

(a) From the Effective Date, VEP Group shall have the right, but not the
obligation, to nominate to the Board a number of designees equal to at least:
(i) 100% of the Total Number of Directors (as defined below), so long as Vista
Beneficially Owns (as defined below) shares of Common Stock representing at
least 40% of the Original Amount of VEP Group (as defined below), (ii) 40% of
the Total Number of Directors, in the event that Vista Beneficially Owns shares
of Common Stock representing at least 30% but less than 40% of the Original
Amount of VEP Group, (iii) 30% of the Total Number of Directors, in the event
that Vista Beneficially Owns shares of Common Stock representing at least 20%
but less than 30% of the Original Amount of VEP Group, (iv) 20% of the Total
Number of Directors, in the event that Vista Beneficially Owns shares of Common
Stock representing at least 10% but less than 20% of the Original Amount of VEP
Group and (v) 1 Director (as defined below), in the event that Vista
Beneficially Owns shares of Common Stock representing at least 5% of the
Original Amount of VEP Group (such persons, the “Nominees”). For purposes of
calculating the number of directors that VEP Group is entitled to designate
pursuant to the immediately preceding sentence, any fractional amounts shall
automatically be rounded up to the nearest whole number (e.g., 1¼ Directors
shall equate to 2 Directors) and any such calculations shall be made after
taking into account any increase in the Total Number of Directors.

(b) In the event that VEP Group has nominated less than the total number of
designees, VEP Group shall be entitled to nominate pursuant to Section 1(a),
Vista shall have the right, at any time, to nominate such additional designees
to which it is entitled, in which case, the Company and the Directors shall take
all necessary corporation action, to the fullest extent permitted by applicable
law (including with respect to fiduciary duties under Delaware law), to (x)
enable VEP Group to nominate and effect the election or appointment of such
additional individuals, whether by increasing the size of the Board, or
otherwise and (y) to designate such additional individuals nominated by VEP
Group to fill such newly created vacancies or to fill any other existing
vacancies.

(c) In addition to the nomination rights set forth in Section 1(a) above, from
the Effective Date, for so long as Vista Beneficially Owns shares of Common
Stock representing at least 5% of the Original Amount of VEP Group, VEP Group
shall have the right, but not the obligation, to designate a person (a
“Non-Voting Observer”) to attend meetings of the Board (including any meetings
of any committees thereof) in a non-voting observer capacity. Any such
Non-Voting Observer shall be permitted to attend all meetings of the Board. VEP
Group shall have the right to remove and replace its Non-Voting Observer at any
time and from time to time. The Company shall furnish to any Non-Voting Observer
(i) notices of Board meetings no later than, and using the same form of
communication as, notice of Board meetings are furnished to directors and (ii)
copies of any materials prepared for meetings of the Board that are furnished to
the directors no later than the time such materials are furnished to the
directors; provided that failure to deliver notice, or materials, to such
Non-Voting Observer in connection with such Non-Voting Observer’s right to
attend and/or review materials with respect to, any meeting of the Board shall
not, by itself,



--------------------------------------------------------------------------------

impair the validity of any action taken by such Board at such meeting. Such
Non-Voting Observer shall be required to execute or otherwise become subject to
any codes of conduct or confidentiality agreements of the Company generally
applicable to directors of the Company or as the Company reasonably requests.

(d) The Company shall pay all reasonable out-of-pocket expenses incurred by the
Nominees and the Non-Voting Observer in connection with the performance of his
or her duties as a director or a Non-Voting Observer and in connection with his
or her attendance at any meeting of the Board.

(e) “Beneficially Own” shall mean that a specified Person has or shares the
right, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, to vote shares of capital stock of the Company.
“Affiliate” of any Person shall mean any other Person controlled by, controlling
or under common control with such Person; where “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities, by
contract or otherwise).

(f) “Director” means any member of the Board.

(g) “Original Amount of VEP Group” means the aggregate number of shares of
Common Stock held, directly or indirectly, by VEP Group on the date hereof, as
such number may be adjusted from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split or other
similar changes in the Company’s capitalization.

(h) “Person” means any natural person, sole proprietorship, partnership, trust,
unincorporated association, corporation, limited liability company, entity or
governmental entity.

(i) “Total Number of Directors” means the total number of Directors comprising
the Board.

(j) No reduction in the number of shares of Common Stock that Vista Beneficially
Owns shall shorten the term of any incumbent director.

(k) In the event that any Nominee shall cease to serve for any reason, VEP Group
shall be entitled to designate such person’s successor in accordance with this
Agreement (regardless of Vista’s beneficial ownership in the Company at the time
of such vacancy) and the Board shall promptly fill the vacancy with such
successor nominee; it being understood that any such designee shall serve the
remainder of the term of the director whom such designee replaces.

(l) If a Nominee is not appointed or elected to the Board because of such
person’s death, disability, disqualification, withdrawal as a nominee or for
other reason is unavailable or unable to serve on the Board, VEP Group shall be
entitled to designate promptly another nominee and the director position for
which the original Nominee was nominated shall not be filled pending such
designation.

(m) So long as VEP Group has the right to nominate Nominees under Section 1(a)
or any such Nominee is serving on the Board, the Company shall use its
reasonable best efforts to maintain in effect at all times directors and
officers indemnity insurance coverage reasonably satisfactory to Vista, and the
Company’s Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws (each as may be further amended, supplemented or waived in
accordance with its terms) shall at all times provide for indemnification,
exculpation and advancement of expenses to the fullest extent permitted under
applicable law.

(n) If the size of the Board is expanded, VEP Group shall be entitled to
nominate a number of Nominees to fill the newly created vacancies such that the
total number of Nominees serving on the Board following such expansion will be
equal to that number of Nominees that VEP Group would be entitled to nominate in
accordance with Section 1(a) if such expansion occurred immediately prior to any
meeting of the stockholders of the Company called with respect to the election
of members of the Board, and the Board shall appoint such Nominees to the Board.



2

--------------------------------------------------------------------------------

(o) At such time as the Company ceases to be a “controlled company” and is
required by applicable law or the NASDAQ Global Select Market (the “Exchange”)
listing standards to have a majority of the Board comprised of “independent
directors” (subject in each case to any applicable phase-in periods), Vista’s
Nominees shall include a number of persons that qualify as “independent
directors” under applicable law and the Exchange listing standards such that,
together with any other “independent directors” then serving on the Board that
are not Nominees, the Board is comprised of a majority of “independent
directors.”

(p) At any time that VEP Group shall have any nomination rights under Section 1,
the Company shall not take any action, including making or recommending any
amendment to the Certificate of Incorporation or the Company’s bylaws that could
reasonably be expected to adversely affect VEP Group’s rights under this
Agreement, in each case without the prior written consent of VEP Group.

2. Company Obligations. The Company agrees to use its reasonable best efforts to
ensure that prior to the date that Vista ceases to Beneficially Own shares of
Common Stock representing at least 5% of the total voting power of the then
outstanding Common Stock, (i) each Nominee is included in the Board’s slate of
nominees to the stockholders (the “Board’s Slate”) for each election of
directors; and (ii) each Nominee is included in the proxy statement prepared by
management of the Company in connection with soliciting proxies for every
meeting of the stockholders of the Company called with respect to the election
of members of the Board (each, a “Director Election Proxy Statement”), and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company or the Board with respect to
the election of members of the Board. VEP Group will promptly provide reporting
to the Company after Vista ceases to Beneficially Own shares of Common Stock
representing at least 5% of the total voting power of the then outstanding
Common Stock, such that Company is informed of when this obligation terminates.
The calculation of the number of Nominees that VEP Group is entitled to nominate
to the Board’s Slate for any election of directors shall be based on the
percentage of the total voting power of the then outstanding Common Stock then
Beneficially Owned by Vista (“Vista Voting Control”) immediately prior to the
mailing to shareholders of the Director Election Proxy Statement relating to
such election (or, if earlier, the filing of the definitive Director Election
Proxy Statement with the U.S. Securities and Exchange Commission). Unless VEP
Group notifies the Company otherwise prior to the mailing to shareholders of the
Director Election Proxy Statement relating to an election of directors, the
Nominees for such election shall be presumed to be the same Nominees currently
serving on the Board, and no further action shall be required of VEP Group for
the Board to include such Nominees on the Board’s Slate; provided, that, in the
event VEP Group is no longer entitled to nominate the full number of Nominees
then serving on the Board, VEP Group shall provide advance written notice to the
Company, of which currently servicing Nominee(s) shall be excluded from the
Board Slate, and of any other changes to the list of Nominees. If VEP Group
fails to provide such notice prior to the mailing to shareholders of the
Director Election Proxy Statement relating to such election (or, if earlier, the
filing of the definitive Director Election Proxy Statement with the U.S.
Securities and Exchange Commission), a majority of the independent directors
then serving on the Board shall determine which of the Nominees of VEP Group
then serving on the Board will be included in the Board’s Slate. Furthermore,
the Company agrees for so long as the Company qualifies as a “controlled
company” under the rules of the Exchange the Company will elect to be a
“controlled company” for purposes of the Exchange and will disclose in its
annual meeting proxy statement that it is a “controlled company” and the basis
for that determination. The Company and Vista acknowledge and agree that, as of
the Effective Date, the Company is a “controlled company.”

3. Committees. From and after the Effective Date hereof until such time as Vista
ceases to Beneficially Own shares of Common Stock representing at least 5% of
the total voting power of the then outstanding Common Stock, Vista shall have
the right to designate a number of members of each committee of the Board equal
to the nearest whole number greater than the product obtained by multiplying (a)
the percentage of the total voting power of the then outstanding Common Stock
then Beneficially Owned by Vista and (b) the number of positions, including any
vacancies, on the applicable committee, provided that any such designee shall be
a director and shall be eligible to serve on the applicable committee under
applicable law or listing standards of the Exchange, including any applicable
independence requirements (subject in each case to any applicable exceptions,
including those for newly public companies and for “controlled companies,” and
any applicable phase-in periods). Any additional members shall be determined by
the Board. Nominees designated to serve on a Board committee shall have the
right to remain on such committee until the next election of directors,
regardless of the level of Vista Voting Control following such designation.
Unless VEP Group notifies the Company otherwise prior to the time the Board
takes action to change the composition of a Board committee, and to the extent
Vista has the requisite Vista Voting Control for VEP Group



3

--------------------------------------------------------------------------------

to nominate a Board committee member at the time the Board takes action to
change the composition of any such Board committee, any Nominee currently
designated by VEP Group to serve on a committee shall be presumed to be
re-designated for such committee.

4. Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company and Vista, or in the case of a waiver,
by the party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. VEP Group shall not be
obligated to nominate all (or any) of the Nominees it is entitled to nominate
pursuant to this Agreement for any election of directors but the failure to do
so shall not constitute a waiver of its rights hereunder with respect to future
elections; provided, however, that in the event VEP Group fails to nominate all
(or any) of the Nominees it is entitled to nominate pursuant to this Agreement
prior to the mailing to shareholders of the Director Election Proxy Statement
relating to such election (or, if earlier, the filing of the definitive Director
Election Proxy Statement with the U.S. Securities and Exchange Commission), the
Compensation and Governance Committee of the Board shall be entitled to nominate
individuals in lieu of such Nominees for inclusion in the Board’s Slate and the
applicable Director Election Proxy Statement with respect to the election for
which such failure occurred and VEP Group shall be deemed to have waived its
rights hereunder with respect to such election. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

5. Benefit of Parties. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors and
assigns. Notwithstanding the foregoing, the Company may not assign any of its
rights or obligations hereunder without the prior written consent of Vista.
Except as otherwise expressly provided in Section 6, nothing herein contained
shall confer or is intended to confer on any third party or entity that is not a
party to this Agreement any rights under this Agreement.

6. Assignment. Upon written notice to the Company, VEP Group may assign to any
of the Vista Funds or any Affiliate of VEP Group (other than a portfolio
company) all of its rights hereunder and, following such assignment, such
assignee shall be deemed to be “VEP Group” for all purposes hereunder.

7. Indemnity

(a) The Company shall defend, indemnify and hold harmless Vista, its Affiliates,
partners, employees, agents, directors, managers, officers and controlling
Persons (collectively, the “Indemnified Parties”) from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages, costs,
expenses, or obligations of any kind or nature (whether accrued or fixed,
absolute or contingent) in connection therewith (including reasonable attorneys’
fees and expenses) incurred by the Indemnified Parties before or after the date
of this Agreement (each, an “Action”) arising directly or indirectly out of, or
in any way relating to, (i) any Vista Entity’s or its Affiliates’ Beneficial
Ownership of Common Stock or other equity securities of the Company or control
or ability to influence the Company or any of its subsidiaries (other than any
such Actions (x) to the extent such Actions arise out of any breach of this
Agreement by an Indemnified Party or its Affiliates or the breach of any
fiduciary or other duty or obligation of such Indemnified Party to its direct or
indirect equity holders, creditors or Affiliates or (y) to the extent such
Actions are directly caused by such Person’s willful misconduct), (ii) the
business, operations, properties, assets or other rights or liabilities of the
Company or any of its subsidiaries or (iii) any services provided prior, on or
after the date of this Agreement by any Vista Entity or its Affiliates to the
Company or any of its subsidiaries. The Company shall defend at its own cost and
expense in respect of any Action which may be brought against the Company and/or
its Affiliates and the Indemnified Parties. The Company shall defend at its own
cost and expense any and all Actions which may be brought in which the
Indemnified Parties may be impleaded with others upon any Action by the
Indemnified Parties, except that if such damage shall be proven to be the direct
result of gross negligence, bad faith or willful misconduct by any of the
Indemnified Parties, then such Indemnified Party shall reimburse the Company for
the costs of defense and other costs incurred by the Company in proportion to
such Indemnified Party’s culpability as proven.  In the event of the assertion
against any Indemnified Party of any Action or the commencement of any Action,
the Company shall be entitled to participate in such Action and in the
investigation of such Action and, after written notice from the Company to such
Indemnified Party, to



4

--------------------------------------------------------------------------------

assume the investigation or defense of such Action with counsel of the Company’s
choice at the Company’s expense; provided, however, that such counsel shall be
reasonably satisfactory to the Indemnified Party.  Notwithstanding anything to
the contrary contained herein, the Company may retain one firm of counsel to
represent all Indemnified Parties in such Action; provided, however, that the
Indemnified Party shall have the right to employ a single firm of separate
counsel (and any necessary local counsel) and to participate in the defense or
investigation of such Action and the Company shall bear the expense of such
separate counsel (and local counsel, if applicable), if (x) in the opinion of
counsel to the Indemnified Party use of counsel of the Company’s choice could
reasonably be expected to give rise to a conflict of interest, (y) the Company
shall not have employed counsel satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
assertion of any such Action or (z) the Company shall authorize the Indemnified
Party to employ separate counsel at the Company’s expense.  The Company further
agrees that with respect to any Indemnified Party who is employed, retained or
otherwise associated with, or appointed or nominated by, Vista or any of its
Affiliates and who acts or serves as a director, officer, manager, fiduciary,
employee, consultant, advisor or agent of, for or to the Company or any of its
subsidiaries, that the Company or such subsidiaries, as applicable, shall be
primarily liable for all indemnification, reimbursements, advancements or
similar payments (the “Indemnity Obligations”) afforded to such Indemnified
Party acting in such capacity or capacities on behalf or at the request of the
Company, whether the Indemnity Obligations are created by law, organizational or
constituent documents, contract (including this Agreement) or otherwise.  The
Company hereby agrees that in no event shall the Company or any of its
subsidiaries have any right or claim against any Vista Entity for contribution
or have rights of subrogation against any Vista Entity through an Indemnified
Party for any payment made by the Company or any of its subsidiaries with
respect to any Indemnity Obligation.  In addition, the Company hereby agrees
that in the event that any Vista Entity pay or advance an Indemnified Party any
expenses with respect to an Indemnity Obligation, the Company will, or will
cause its subsidiaries to, as applicable, promptly reimburse any such Vista
Entity for such payment or advance upon request; subject to the receipt by the
Company of a written undertaking executed by the Indemnified Party and the Vista
Entity that makes such payment or advance to repay any such amounts if it shall
ultimately be determined by a court of competent jurisdiction that such
Indemnified Party was not entitled to be indemnified by the Company.  The
foregoing right to indemnity shall be in addition to any rights that any
Indemnified Party may have at common law or otherwise and shall remain in full
force and effect following the completion or any termination of the engagement.
 If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless as and to the extent
contemplated by this Section 7, then the Company shall contribute to the amount
paid or payable by the Indemnified Party as a result of such Action in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Indemnified Party, as the case may be, on the
other hand, as well as any other relevant equitable considerations.

(b) The Company hereby acknowledges that the Indemnified Parties have certain
rights to indemnification, advancement of expenses and/or insurance provided by
investment funds managed by Vista and certain of its Affiliates (collectively,
the “Fund Indemnitors”).  The Company hereby agrees with respect to any
indemnification, hold harmless obligation, expense advancement or reimbursement
provision or any other similar obligation whether pursuant to or with respect to
this Agreement, the organizational documents of the Company or any of its
subsidiaries or any other agreement, as applicable, (i) that the Company and its
subsidiaries are the indemnitor of first resort (i.e., their obligations to the
Indemnified Parties are primary and any obligation of the Fund Indemnitors to
advance expenses or to provide indemnification for claims, expenses or
obligations arising out of the same or similar facts and circumstances suffered
by any Indemnified Party are secondary), (ii) that the Company shall be required
to advance the full amount of expenses incurred by any Indemnified Party and
shall be liable for the full amount of all expenses, liabilities, obligations,
judgments, penalties, fines, and amounts paid in settlement to the extent
legally permitted and as required by the terms of this Agreement, the
organizational documents of the Company or any of its subsidiaries or any other
agreement, as applicable, without regard to any rights any Indemnified Party may
have against the Fund Indemnitors, and (iii) that the Company, on behalf of
itself and each of its subsidiaries, irrevocably waives, relinquishes and
releases the Fund Indemnitors from any and all Actions against the Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof.  The Company further agrees that no advancement or payment by
the Fund Indemnitors on behalf of any Indemnified Party with respect to any
Action for which any Indemnified Party has sought indemnification from the
Company shall affect the foregoing and the Fund Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of any Indemnified Party against the
Company. The Company agrees that the Fund Indemnitors are express third-party
beneficiaries of the terms of this Section 7(b).



5

--------------------------------------------------------------------------------

8. Headings. Headings are for ease of reference only and shall not form a part
of this Agreement.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

10. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereby consents to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
of the parties agrees that service of process upon such party at the address
referred to in Section 17, together with written notice of such service to such
party, shall be deemed effective service of process upon such party.

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

12. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral among the
parties with respect to the subject matter hereof.

13. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by each of the other parties. An executed copy or counterpart hereof delivered
by facsimile shall be deemed an original instrument.

14. Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

15. Further Assurances. Each of the parties hereto shall execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

16. Specific Performance. Each of the parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the State of Delaware, in addition to any other remedy
to which they are entitled at law or in equity.

17. Notices. All notices, requests and other communications to any party or to
the Company shall be in writing (including telecopy or similar writing) and
shall be given,

If to the Company:

100 Washington Ave S, Suite 1100

Minneapolis, MN 554011

Attention: General Counsel

If to any member of Vista or any Nominee:

c/o Vista Equity Partners

4 Embarcadero Center

20th Floor

San Francisco, California 94111



6

--------------------------------------------------------------------------------

Attention: David Breach

Christina Lema

Facsimile: (415) 765-6666

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Robert M. Hayward, P.C.

Robert E Goedert, P.C.

Facsimile: (312) 862-2200

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 17 during regular
business hours.

18. Enforcement. Each of the parties hereto covenant and agree that the
disinterested members of the Board have the right to enforce, waive or take any
other action with respect to this Agreement on behalf of the Company.





7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

JAMF HOLDING CORP.



By:

/s/ Dean Hager



Name:

Dean Hager



Title:

Chief Executive Officer



VISTA EQUITY PARTNERS FUND VI, L.P.



By:

Vista Equity Partners Fund VI GP, L.P.



Its:

General Partner



By:

VEPF VI GP, Ltd.



Its:

General Partner



By:

/s/ Robert F. Smith



Name:

Robert F. Smith



Title:

Director



VISTA EQUITY PARTNERS FUND VI-A, L.P.



By:

Vista Equity Partners Fund VI GP, L.P.



Its:

General Partner



By:

VEPF VI GP, Ltd.



Its:

General Partner



By:

/s/ Robert F. Smith



Name:

Robert F. Smith



Title:

Director



VEPF VI FAF, L.P.



By:

Vista Equity Partners Fund VI GP, L.P.



Its:

General Partner



By:

VEPF VI GP, Ltd.



Its:

General Partner



By:

/s/ Robert F. Smith



Name:

Robert F. Smith



Title:

Director



VISTA CO-INVEST FUND 2017-1, L.P.



By:

Vista Co-Invest Fund 2017-1 GP, L.P.



Its:

General Partner



By:

Vista Co-Invest Fund 2017-1 GP, Ltd.



Its:

General Partner



By:

/s/ Robert F. Smith



Name:

Robert F. Smith



Title:

Director



VEPF VI CO-INVEST 1, L.P.



By:

VEPF VI Co-Invest 1 GP, L.P.



Its:

General Partner



By:

VEPF VI Co-Invest 1 GP, Ltd.



Its:

General Partner



By:

/s/ Robert F. Smith



Name:

Robert F. Smith



Title:

Director







--------------------------------------------------------------------------------

VEP GROUP, LLC



By:

/s/ Robert F. Smith



Name:

Robert F. Smith



Title:

Managing Member





--------------------------------------------------------------------------------